Citation Nr: 1623447	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  13-03 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for asbestosis.  


REPRESENTATION

Veteran represented by:	Colin Kemmerly, Attorney


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel



INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Resolving the benefit of the doubt in the Veteran's favor, the Veteran's diagnosed fibrosis consistent with asbestos exposure is related to asbestos exposure in service.


CONCLUSION OF LAW

The criteria for service connection for fibrosis consistent with asbestos exposure (claimed as asbestosis) have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.    § 3.303.  Evidence of continuity of symptomatology from the time of service until    the present is required where the chronicity of a chronic condition manifested    during service either has not been established or might reasonably be questioned.     38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present    and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is       an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to   the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,  1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that exposure to asbestos during his active service resulted in asbestosis.

Service treatment records do not show any complaints, history, treatment, or diagnosis of a pulmonary disability including asbestosis.  The Veteran's personnel records establish he served as an airframe repairman.  

The Veteran states that his duties included structural repair of helicopters and small planes damaged in Vietnam.  Sometimes this included fabrication of replacement aircraft parts with asbestos.  He has submitted articles stating that the position required fabrication of structural parts.  Additional articles describe how veterans  in the Vietnam area were exposed to asbestos.  This included its use as building insulation and in airplane parts that could withstand high heat and friction.  The Veteran states he often had to cut boards containing asbestos to repair firewalls      in the aircraft.  He stated he had additional asbestos exposure when he drilled through the bodies of the aircraft.  

In March 2010, a CT scan revealed a prominent eventration of the right hemidiaphragm with probable chronic fibrosis in the right lung base.  The Veteran's private pulmonologist, Dr. B.E., based on the CT scan and other       tests, concluded the Veteran's shortness of breath resulted from eventration 
of the right diaphragm and pulmonary fibrosis.  

In June 2010, a VA treating pulmonologist noted the Veteran had diaphragm paralysis and restrictive impairment of the lungs consistent with the diagnosis of asbestosis.  He noted the Veteran had definite unprotected exposure to toxins in service, which included exposure to asbestos when he cut asbestos boards for repairs.  This was the Veteran's only occupational exposure to asbestos and the Veteran had no exposure to other toxins.  The pulmonologist determined the right diaphragm paralysis had no etiology and appeared to be idiopathic.    

In March 2011, the VA pulmonologist noted the Veteran had three components causing his pulmonary symptoms: diaphragm paralysis, diaphragm eventration,   and pulmonary fibrosis associated with asbestos exposure.  He again noted the Veteran had extensive unprotected asbestosis exposure from work on air frames   and cutting sheets of asbestos, removing old insulation and replacing it with new insulation.  The pulmonologist could not explain the lung fibrosis unless it was    due to the asbestos exposure, as he has no other fume or toxin exposure.  

A chest CT scan in March 2011 noted likely linear parenchymal in the right lobe.  It was less likely asymmetrical parenchymal asbestosis.

In April 2011, the Veteran was provided a VA examination.  The VA examiner,      a physician's assistant, concluded that the right lobe scarring was mostly likely    not caused by service including asbestos exposure.  As her rationale, she noted asbestosis is most likely to be asymmetric.  In addition, asbestosis is generally associated with pleural plaques and there is no objective evidence to indicate pleural plaques

In light of the favorable medical opinions by the VA pulmonologist, and after resolving all doubt in favor of the Veteran, the Board finds that there is sufficient evidence to establish service connection for fibrosis consistent with asbestos exposure.  The Veteran has presented evidence supporting his claimed asbestos exposure as well as the documentation revealing that aircraft at that time contained asbestos.  The Board thus finds exposure to asbestos due to the Veteran's work as  a structural repairman is consistent with the circumstances and conditions of his service.  The VA pulmonologist, taking the Veteran's history and treatment records into consideration along with the clinical and pathology information, concluded that the Veteran suffers from fibrosis consistent with asbestos exposure, even if it  is not asbestosis.  He has also determined the Veteran's disability resulted from service exposure to asbestos as he cannot relate it to any other cause.  The Board finds the VA pulmonologist's opinions as to the diagnosis and cause of the fibrosis to be highly probative as they present the medical opinions of a specialist, informed by review of the Veteran's medical history, and with a rationale.  

Finally, the Board acknowledges the VA examiner concluded the Veteran's disability is not related to asbestos exposure based upon the March 2011 CT scan and the absence of a finding generally associated with asbestosis.  However, it does not appear the VA examiner considered the Veteran's entire history.  The examiner based her opinions upon the interpretation of the most recent CT scan and did not account for or discuss the prior studies that found fibrosis.  Accordingly, the Board has placed greater weight upon the opinions of the treating VA pulmonologist,   who has special expertise in the area of pulmonary disabilities over the opinion      of the physician's assistant.  See D'Aries v. Peake, 22 Vet. App. 97, 108 (2008) (acknowledging that it was proper for Board to assign more weight to a physician's opinion when the opinion was in an area within that physician's medical expertise).  

Thus, based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the Veteran's fibrosis consistent with asbestos exposure is due to service and service connection for fibrosis consistent with asbestos exposure is warranted. 38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for fibrosis consistent with asbestosis exposure (claimed as asbestosis) is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


